
	

113 HR 5250 IH: Restore Opportunity, Strengthen, and Improve the Economy Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5250
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To use Federal purchasing power to create good jobs, rebuild the middle class, address income
			 inequality, stimulate the economy, and to achieve other purposes.
	
	
		1.Short titleThis Act may be cited as the Restore Opportunity, Strengthen, and Improve the Economy Act.
		2.Findings and purposes
			(a)FindingsThe Congress of the United States finds the following:
				(1)The disappearance of good jobs, the shrinking of the middle class, and growing income inequality
			 are the greatest domestic challenges confronting the Nation.
				(2)The United States Government is the largest purchaser of goods and services in the Nation’s
			 private-sector economy, spending over $1.5 trillion dollars annually at
			 firms that employ a quarter of American workers.
				(3)
					(A)Federal purchasing power is currently creating millions of poverty-level jobs, subsidizing labor
			 law-breakers, and funding ballooning executive compensation.
					(B)The Federal Government is the Nation’s leading creator of low-wage jobs in the private sector,
			 funding more than 2,000,000 jobs paying under $12 per hour.
					(C)The Federal Government awards taxpayer dollars to a substantial number of firms that violate
			 Federal labor, employment, and occupational safety laws.
					(D)Federal Government purchasing subsidizes the excessive salaries of private-sector executives who do
			 business with the American people.
					(4)When Federal purchasing power is used in such a manner, workers have less to spend on the
			 necessities of life and are forced to rely on public assistance. Lack of
			 working purchasing power hurts job creation and undermines economic
			 growth, ultimately imposing significant costs on American taxpayers.
				(5)
					(A)Federal purchasing power should be used to create good jobs, rebuild the middle class, and curb
			 rising income inequality.
					(B)Federal purchasing power should be used to create good jobs for America. Good jobs allow workers
			 and their families to live in dignity without relying on public assistance
			 or private charity. Good jobs pay enough to provide for subsistence,
			 health care, education, housing, and savings, as well as enough disposable
			 income to allow workers to enjoy quality time off with their loved ones.
					(C)Federal purchasing power should be used to rebuild the middle class. A strong middle class
			 stimulates the economy by increasing consumer spending and job growth.
					(D)Federal purchasing power should be used to narrow the growing gulf between the richest one percent
			 of the population and ordinary working families that is threatening the
			 survival of participatory democracy.
					(b)PurposesThe purposes of this Act are the following:
				(1)To use Federal purchasing power to incentivize private-sector firms.
				(2)To create good jobs for America’s workers.
				(3)To rebuild America’s middle class.
				(4)To address America’s crisis of income inequality.
				(5)To invigorate the economy by increasing the purchasing power of working Americans.
				3.Good jobs model employer standardsFor purposes of this Act, a Good Jobs Model Employer is one which meets the following standards:
			(1)Respects employees’ rights to bargain collectively with their employers without being forced to
			 take strike action to win better wages and working conditions.
			(2)Offers to each employee living wages, decent benefits including health care, paid leave for
			 sickness and caregiving, and fair work schedules that are predictable and
			 stable.
			(3)Affirmatively demonstrates an exemplary standard of compliance with workplace protection laws,
			 including laws governing labor relations, wages and hours, and health and
			 safety, as well as other applicable labor laws.
			(4)Limits executive compensation to 50 times the median salary paid to the company’s workers.
			(5)Employs a workforce not less than 35 percent of which reside within one or more Historically
			 Underutilized Business Zones.
			(6)Subcontracts only with other Good Jobs Model Employers.
			4.Application to Federal contracts and assistance
			(a)Eligibility for award of procurement contractsIn the award of a contract for the acquisition of supplies or services, an executive agency may not
			 award the contract to a source that is not a Good Jobs Model Employer,
			 unless there is no offer from a source that is a Good Jobs Model Employer.
			(b)Eligibility for award of financial and nonfinancial assistanceAn executive agency may not provide other forms of financial or nonfinancial assistance to entities
			 that are not model employers when there is a similarly situated Good Jobs
			 Model Employer that could receive the assistance, unless doing so would
			 substantially undermine the value of the assistance to the public good.
			(c)Incorporation into future Federal contracts and assistance agreementsBeginning on January 1, 2015, executive agencies shall incorporate into each new contract,
			 contract-like instrument, or assistance agreement a clause requiring the
			 contractor or recipient to conduct itself as a Good Jobs Model Employer
			 for the duration of the contract.
			(d)ExclusionsNone of the provisions of this section shall be interpreted to apply to—
				(1)direct Federal statutory entitlements;
				(2)mandatory awards;
				(3)direct awards to foreign governments or public international organizations;
				(4)benefits to an individual as a personal entitlement; or
				(5)Federal employment.
				5.Implementation
			(a)Good jobs model employer standardsThe Secretary of Labor shall promulgate regulations implementing the Good Jobs Model Employer
			 Standards of section 3(a) so as to effect the policy and purposes of this
			 Act within 180 days after the date of enactment of this Act. The Secretary
			 of Labor shall amend these regulations as necessary so that they continue
			 to effect the policy and purposes of this Act.
			(b)Procurement policyThe Administrator of General Services, the Secretary of Defense, and the Administrator of the
			 National Aeronautics and Space Administration, in coordination with the
			 Office of Federal Procurement Policy, shall amend the Federal Acquisition
			 Regulation within 180 days after the date of enactment of this Act to
			 effect the policy and purposes of this Act, and subsequently as necessary
			 to continue to effect the policy and purposes of this Act.
			(c)Debarment or suspension
				(1)An organization which acquires any form of financial or nonfinancial benefit or a contract from an
			 executive agency through the operation of the procedure described in
			 section 4 shall be placed on the Excluded Parties List enacted by
			 Executive Orders 12549 and 12689 for a period of at least 2 years if it
			 fails to remain a model employer for the duration of the benefit.
				(2)An organization which violates a Good Job Model Employer clause in a contract or agreement required
			 by section 4(c) shall be placed on the Excluded Parties List enacted by
			 Executive Orders 12549 and 12689 for a period of 3 years.
				(3)Parties which are suspended multiple times may be debarred permanently.
				6.SeverabilityIf any provision of this Act, or applying such provision to any person or circumstance, is held to
			 be invalid, the remainder of this Act and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
		
